EXHIBIT 10.1 CUSTOMER LIST PURCHASE AGREEMENT BY AND BETWEEN ADGS ADVISORY LIMITED as “BUYER” and LAU KAM GEORGE AND YUNG CHI SHING as “SELLER” Messrs. Lee, Mok & Wong, Solicitors 11/F., Hang Seng Wanchai Building, 200 Hennessy Road, Wan Chai, Hong Kong Tel: 2ax: 2530 9663 Our Ref: MST-14-6637 1 CUSTOMER LIST PURCHASE AGREEMENT THIS AGREEMENT is made on 30th day of July 2014 Between (1) ADGS ADVISORY LIMITED which business office is situated at Room 2611-13A, 26/F., 113 Argyle Street, Mongkok, Kowloon, Hong Kong. (the “Buyer”); and (2) LAU KAM GEORGE of Unit 2205, 22/F., Causeway Bay Plaza 2, 463-483 Lockhart Road, Causeway Bay, Hong Kong ; and (3) YUNG CHI SHING of Room 1402-3, Cannaught Commercial Building, 185 Wan Chai Road, Wan Chai, Hong Kong. (collectively the ”Seller”) (1) The Seller is carrying out the business of accounting advisory services under the style of Acorate Advisory Limited & Berfield Enterprise Solutions and Technology Limited. (2) The Buyer is desirable to obtain the client base of LAU KAM GEORGE and YUNG CHI SHING by purchasing the Customer List of the Seller with the services of the key persons of the Seller’s business. NOW IT IS AGREED:- 1. Purchase and Sale of Customer List The Seller agrees to sell, convey, assign, deliver and transfer to the Buyer, and the Buyer agrees to purchase and acquire from the Seller the Customer List. 2. Condition Precedent This Agreement is subject to the following condition precedent:- (1) The Seller shall make available to the Buyer (its counsel, accountants and other representatives) for the Buyer’s review and copying all information available to the Seller regarding the Customer List, all sales invoices, sales registers, bank books, bank accounts statements, and all other disclosures requested by the Buyer for verifying the turnover of the Seller’s business from 1st April 2013 to 30th June 2014 (the “Period”). (2) The information and documents referred to the above shall be delivered to the Buyer within 14 working days from the day of signing this Agreement. The Buyer shall have 14 working days from the day of receipt of the above mentioned information and documents to verify the same (the “Due Diligence Enquiry”). (3) If the turnover for the Period does not meet HK$10,000,000.00, this Agreement shall be immediately terminated, the stakeholder shall return the HK$2,000,000.00 to the Buyer and the Buyer and its counsel, accountants and other representatives should destroy all the above mentioned information and documents and return all information and documents to the Seller. 2 3. No Assumption of Liabilities The Buyer assumes no liabilities, obligations, expenses or other commitments of the Seller’s business. 4. Purchase Price The full consideration for the purchase of the Customer List is HK$12,000,000.00 in cash (the “Purchase Price”) and 5,000,000 shares of ADGS ADVISORY INC. (the “Shares”). Payment of the Purchase Price and delivery of the Shares shall be made in the manner set out below:- (1) The Buyer shall deliver HK$2,000,000.00 to Messrs. Lee, Mok & Wong, Solicitors to hold the same as stakeholder on the same day of signing this Agreement. (2) The stakehold money in the sum of HK$2,000,000.00 will be transferred from the stakeholder to the Seller upon a written instruction is given to the stakeholder by the Buyer for the release of the stakehold money mentioning that the Buyer is satisfied the turnover of the Seller for the Period meets the amount of HK$10,000,000.00. (Sample of written instruction was attached in appendix I) (3) 2nd payment HK$3,000,000.00 and the Shares will be paid on or before 30th March 2015, by the Buyer to the Seller subject to delivery of the Customer List and the 2 key persons Mr. Yung Chi Sing and Mr. Lau Kam George have signed mutually agreed Employment Agreement and Operation Agreement with the Buyer. The date when the Customer List is delivered and the 2nd payment also paid is referred to as the Closing Date. (4) The balance of the Purchase Price in the sum of HK$7,000,000.00 (balance of the Purchase Price) shall be paid by 18 monthly installments on the following month upon the Closing Date, the payment should be made to seller 3 days before the end of each month with schedule set out as below, but subject to the adjustment referred to in Clause [5]:- No. of installment Amount (HK$) 1 $
